Case 1:20-cv-01170-JTN-PJG ECF No. 1-5, PagelD.41 Filed 12/07/20 Page 1 of 2

Exhibit 5
Case 1:20-cv-01170-JTN-PJG ECF No. 1-5, PagelD.42 Filed 12/07/20 Page 2 of 2

Original - Court _
ist copy - LEIN (if applicable)
2nd copy - Respondent

 

 

 

 

 

 

 

Approved, SCAO veers 3rd copy - Petitioner
STATE OF MICHIGAN CASE NO.
20th JUDICIAL CIRCUIT ORDER ON MOTION TO i
COUNTY MODIFY; EXTEND, OR TERMINATE i@?—7359790- FP
Ottawa oo PERSONAL PROTECTION ORDER
Court address . Court telephone no.
414 Washington Room 320 Grand Haven, MI 49417 _ (616) 846-8315
Peiligners: name ne 7 A i Os L v = name, hay and telephone no.
Wh 7 iii: Aly PVC PR :

 

Addréss-and telephone nO. where court can reach petitioner

 

 

 

 

 

Date:

(AM. This orderis entered afterhearing-

 

 

 

Judge:

 

THE COURT FINDS: ’

2. A motion was filed to
la. modify the personal protection order dated © ad
‘flb. extend the expiration date of the personal protection order dated Pri oe id Ree ss

  
 

 

 

[ Ic. terminate the personal protection order dated 2 : pits ty ef i Gg
5 eA f) 4 iy,
PPE Sec es a re

stl a. Circumstances continue to exist that would require eiensioniinoditication of the order. we
b. Circumstances do not exist that would require extension/modification of the order. ‘NY

L] c. Circumstances do not exist that would require continuation of the term of the order.

 

 

(TIS ORDERED:
(14. The motion to modify the personal protection order is grantedin U full. Lpart. An amended personal protection
order shall be issued. /
rH iif 4 7 ps si f 4 G3 7°27
ES. The personal protection order is extended from figs a; (2a ~~ to fl pf #4 i (Ze 2 EZ.
° # ? Gurrent expiration Hate we _ New expiration ‘dale 7
The court clerk shall file this order with bff uh WA f ooh Fiy L AZ Bectd
. ‘ Name of law enforcement agency cy f ii é

who shail enter the new expiration date in the LEIN system. The conditions of the existing personal protection order are
continued except as to the new expiration date.

(16. The motion to terminate the personal protection order is granted. The court clerk shall complete and file the Removal of
Entry from LEIN (form MC 239) with the law enforcement agency named in the last order. :

17. The motion to modify, extend, or terminate the personal protection order is denied and the existing personal protection order
will expire on the date of that order.

i;

 

 

8. This orderis effective when signed. je. .
i i eo ff oN,
i fawh ie Pf? foe Zo hie. ‘
fi fe PP ZU LE bei 5 Phi SA i Lhe st va
Date j i ( Eee Judge j i — ~~
Z /
CERTIFICATE OF MAILING |

 

instruction to moving party: You must mail this order to the other party, date and sign below, and file a copy of this certificate of
- mailing with the court clerk as soon as possible.

| certify that on this date | served a copy of this order on the parities or their attorneys by first-class mail addressed to their last-known
addresses as dafined in MCR 2.107(C)(3). oy «
j VY i ase OPO -

Date s °

wow ot (NNTTBIRENRIBIE ovreitnrereroeumereenovoren was

 
